Citation Nr: 1225189	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  06-03 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a generalized bone/joint disorder, to include arthritis or strains of multiple joints.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a bilateral foot disorder claimed as bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, Son, Daughters and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant joined the United States Naval Reserve in June 1972, and she served on active duty in the Navy from January 1973 to August 1977.  Thereafter, she continued as a member of the Naval Reserve until June 2001; she was called to active duty in the Navy and served from August 1990 to January 1992.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied the appellant's claims of entitlement to service connection for headaches, arthritis, left knee patella tendonitis and bilateral pes planus.  The Board most recently remanded the case to the Appeals Management Center (AMC) for additional development in November 2010; the case has now been returned to the Board for appellate review.

In October 2007, a Board videoconference hearing was conducted; a transcript of that hearing has been associated with the claims file.  

The Veterans Law Judge who conducted the October 2007 videoconference hearing is no longer employed at the Board.  In April 2010, the Board sent a letter to the appellant to notify her of this and of her right to another Board hearing pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  The appellant responded in April 2010, and stated that she wanted to have a videoconference hearing at the RO before a Veterans Law Judge.  That videoconference hearing was conducted in November 2010 before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  Therefore, the claims on appeal have been recharacterized as listed on the title page.


FINDINGS OF FACT

1.  Service connection for headaches was granted in a May 2012 rating decision, and there is no longer a case or controversy as to the issue pertaining to service connection for headaches.

2.  The appellant's service medical records reflect no radiographic findings of any arthritis of any joint.

3.  The appellant's Naval Reserve service medical records reflect complaints of intermittent joint pain in various joints (wrists, hips, knees) in July 1996, June 1997, and September 1998; no diagnosis was rendered.

4.  The appellant's Naval Reserve service medical records reflect that the appellant complained of occasional recurrent pain in her knees of two months' duration on physical examination in October 1984, and that she sought treatment for a bilateral knee injury that occurred on or about May 31, 1985.

5.  The appellant's Naval Reserve service medical records reflect that the appellant sought treatment for a left knee injury that occurred on or about June 6, 1995.

6.  The appellant's Naval Reserve service medical records reflect that the appellant was diagnosed with pes planus on examination on June 3, 1989.

7.  The appellant's Navy service medical records reflect that the appellant underwent a service discharge examination in December 1991; no arthritis, left knee disorder or pes planus was noted.

8.  The appellant's Naval Reserve service medical records reflect that the appellant underwent an annual examination in June 1997; while the appellant was noted to suffer from occasional arthralgias, no arthritis or left knee disorder was diagnosed and no pes planus was noted.

9.  There is no competent medical evidence of any nexus between the appellant's claimed generalized bone/joint disorder, including arthritis and strains or left knee disorder or bilateral foot disorder and any aspect of her military service whether active duty, ACDUTRA or INACDUTRA.

10.  No osteoarthritis was shown during service, or within a year following discharge from active duty service, and the preponderance of the evidence demonstrates that the appellant's claimed bone/joint pathology is not related to service, whether active duty service, ACDUTRA or INACDUTRA.

11.  No chronic left knee disorder was shown during service, or within a year following discharge from active duty service, and the preponderance of the evidence demonstrates that the appellant's claimed left knee pathology is not related to any period of service whether active duty, ACDUTRA or INACDUTRA.

12.  The preponderance of the competent and probative evidence is against a finding that the appellant has any right or left foot disorder that is due to any incident or event in military service, whether active duty, ACDUTRA or INACDUTRA, or that any such disorder was manifested to a degree of ten percent or more within one year after active duty service separation.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issue of entitlement to service connection for headaches, because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2011).

2.  The criteria for the establishment of service connection for any generalized bone/joint disorder, including strains or arthritis of multiple joints, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for the establishment of service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

4.  The criteria for the establishment of service connection for a bilateral foot disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim for Headaches

Service connection for headaches was granted in the rating decision issued in May 2012.  Thus, the issue of entitlement to service connection for headaches has been rendered moot, and that issue is not currently in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal as to the claim of entitlement to service connection for headaches and that issue is dismissed without prejudice.

II.  Arthritis, Left Knee and Bilateral Foot Service Connection Claims

The appellant contends that she has multi-joint arthritis, a left knee disorder and bilateral pes planus that are all caused by her military service, including her service in the Naval Reserve.  She has submitted various written statements in which she describes her problems with pain in several joints, including the wrists, hips, knees and feet.  The appellant testified at her October 2007 Board videoconference hearing that she had been diagnosed with pes planus prior to her entry into the military.  She said that her feet hurt from marching during boot camp.  The appellant also testified that she fell down some stairs while on active duty and injured her knee and that she incurred other injuries later to each knee when she was running for physical training on base.  She stated that she currently was in pain four or five days a week from her arthritis.  The appellant further testified that she was fine when she entered the military and that her conditions surfaced while she was on active duty.  She stated that she had been diagnosed with arthritis of bilateral legs, hips and wrists; she said that it was rheumatoid arthritis and that she had been told by a doctor that it was due to trauma.  A friend of the appellant, her son and her two daughters also provided testimony and they spoke about their observations of the appellant with regard to her claimed conditions.

The appellant provided additional testimony during her November 2010 Board videoconference hearing.  She again reported injuring her left knee in service and stated that she had been diagnosed with patella tendonitis.  She described how she injured her right and left knees during physical training and said that she had arthritis that had spread from the knees to her shoulders, wrists and hips.  The appellant again testified that she had been diagnosed with pes planus during boot camp.  She further testified that she continually had ongoing symptomatology of all claimed conditions since her time on active duty.  

Also of record are lay statements dated in late 2004 from three friends along with one from her daughter, that echo the appellant's orthopedic concerns, including pain in various joints, in her knees and in her feet.  These people indicated that the appellant suffered from arthritis and that they had often observed her in pain from various joints and from her feet.  The writers also indicated that the appellant's problems were longstanding in nature.

A.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  A March 2006 VA letter contained the information required by Dingess.

As to the duty to notify, the Veteran received compliant notification prior to the initial unfavorable agency decision through July 2004 and November 2004 notice letters.  38 U.S.C.A. § 5103.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service medical treatment records, including dental treatment reports, have been associated with the claims file.  VA has obtained the appellant's service personnel records.  Private medical records have been obtained and associated with the claims file.  VA has also assisted the appellant in obtaining evidence and afforded her the opportunity to present testimony, written statements and evidence.  The Veteran did not provide any information to VA concerning available relevant treatment records that she wanted the RO to obtain for her that were not obtained.  She had previously been given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  VA sought additional service medical treatment records and Naval Hospital records dated from 1988 to 2001, but none were located; a formal finding of unavailability was issued in November 2011.  The RO obtained etiologic opinions as directed by the December 2010 Board remand.  Therefore, substantial compliance has been achieved.

The appellant was afforded VA examinations in May and June of 2011.  Those examinations were adequate for the purposes of determining service connection, as they involved reviews of the Veteran's pertinent medical history and were based on supporting clinical data.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board concludes that the appellant was afforded adequate examinations for her claimed disorders.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the January 2005 rating decision, along with the December 2005 Statement of the Case (SOC) and the September 2009 and May 2012 Supplemental Statements of the Case (SSOCs), explained the bases for the RO actions and provided the appellant with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to her claims has been obtained and associated with the claims file, and that she has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

No further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

B.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id.  See also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that he is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as arthritis, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period ; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").  See also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant had two periods of active service.  The first period was from January 1973 to August 1977.  The appellant underwent a physical examination in August 1972, and her clinical evaluation was normal.  No problems were noted on the associated report of medical history.  In February 1974, the appellant was noted to have mild lower tibial tenderness; no fracture was seen on radiographic examination.  In March 1974, the appellant continued to complain of mid-tibia pain.  The clinical impression was muscle pain.  The appellant underwent a discharge examination in July 1977 and, again, her clinical evaluation was normal.  No problems were noted on the associated report of medical history.  

After her August 1977 discharge from active duty, the appellant participated in the Naval Reserve.  She underwent a physical evaluation in January 1981; her clinical evaluation was normal.  No problems were noted on the associated report of medical history.  The appellant underwent a quadrennial reserve examination in August 1982; her clinical evaluation was normal.  No problems were noted on the associated report of medical history.  The appellant subsequently underwent an annual examination in October 1984; other than a skin condition, her clinical evaluation was normal.  The associated report of medical history included a doctor's note to the effect that the appellant had been experiencing occasional recurrent pain in her knees for two months.  

In June 1985, the appellant reported that she had fallen down some stairs and landed on both of her knees; the results of the fall were noted to include swelling of both knees and soreness times three days.  On physical examination, there was no clinical evidence of any fractures.  

Annual certificates of physical condition dated in July 1985, and June 1986, contained no mention of any of the claimed conditions.  The appellant underwent another annual examination in October 1987.  On physical examination, her clinical evaluation was normal.  No problems were noted on the associated report of medical history.  The appellant underwent an affiliation examination in June 1989; her clinical evaluation revealed pes planus, but was otherwise normal.  No clinically significant problems were noted on the associated report of medical history.  The appellant underwent another quadrennial examination in July 1990; her clinical evaluation was normal.  No problems were noted on the associated report of medical history.  The appellant underwent a discharge examination in December 1991; her clinical evaluation was normal.  On the associated report of medical history, it was noted that she had no significant interval history.

The appellant's second period of active duty started in August 1990, and she was discharged from active duty in January 1991.  The appellant underwent a discharge examination in December 1991; she only complained of headaches on her associated report of medical history.  On physical examination, her clinical evaluation was normal.  She was noted to have had no significant interval history.  

The appellant subsequently continued to be a member of the Naval Reserve.  In August 1992, it was noted that she had been involved in an automobile accident on August 4, 1992, and that she had sustained a cervical injury and a head injury as a result.  Annual certificates of physical condition dated in August 1993, and August 1994, contained no mention of any of the claimed conditions.  On June 9, 1995, the appellant reported that she had injured her left knee during physical readiness testing (PRT) on June 6, 1995.  Marked edema over the infra-medial patella area was observed in July 1995, when the appellant sought treatment for complaints of knee pain that had started in connection with her last PRT four weeks earlier.  The clinical assessment was painful fat pad of the left knee.  In August 1995, she was seen for follow-up and reported no difficulty with running.  She denied falls.  On physical examination, there was tenderness to palpation.  The clinical impression was left knee patellar tendonitis and the appellant was given Naprosyn for her knee pain.  In September 1995, the appellant presented with complaints of chronic knee pain in the region of the tibial tuberosity.  Patellar tendonitis was again diagnosed.  The appellant underwent a physical examination in July 1996; she complained of swollen painful joints and a trick or locked knee.  She reported that sometimes her joints, knees, wrists and hips hurt.  She also stated that he legs cramped and ached and that she had injured her left knee during PRT in June 1995.  On physical examination, her clinical evaluation was normal.  A doctor's note indicated that the appellant reported having achy joints (wrists, knees and hips since 1981, and that no definite diagnosis had been made.  The appellant's complaints were not considered disabling.  The appellant underwent an annual examination in June 1997, and her clinical evaluation was normal.  On the associated report of medical history, the appellant reported having arthritis.  She said that her wrists, knees and hips hurt at least one time per month.  A doctor's note indicated that the appellant suffered from occasional arthralgias, but without any final diagnosis.  An annual certificate of physical condition dated in September 1998 contained a notation of pain in joints and a notation that the appellant had been followed by a private doctor for arthritis since 1981.

Turning to the private medical evidence of record, the appellant complained of pain in her right shoulder and joints in October 1997.  She reported experiencing intermittent joint aches in her shoulders, knees and ankles, especially with changes in the weather.  She reported that Naprosyn helped.  On physical examination, her muskuloskeletal examination was essentially normal.  The clinical assessment was intermittent arthralgias.  A December 1998 'work status' note indicated that the appellant had arthritis of the wrists, hands and fingers, but no clinical findings were included.  Private treatment records dated between 2001 and 2009 did not contain any diagnosis of arthritis, any left knee disorder or any foot disorder, including pes planus.

The appellant was afforded a VA foot examination in May 2011; the examining physician reviewed the appellant's claims file.  The appellant reported experiencing plantar arch pain, plantar heel pain and pain of the balls of her feet while on active duty.  She also complained of pain to the whole foot, cramping of the toes, swelling of the feet and toes and pain on use, as well as fatigability and a lack of endurance.  The appellant said that these problems had gotten progressively worse.  On physical examination, there was no evidence of painful motion, instability, weakness or abnormal weight-bearing in either foot.  There was evidence of swelling and tenderness in each foot; there was diffuse edema in each ankle.  There was pain on palpation of the plantar fascia of each foot.  There was no forefoot or midfoot misalignment.  Each arch was present on weight-bearing and non-weight-bearing.  There was no muscle atrophy of either foot.  The appellant exhibited a normal gait.  Radiographic examination of the appellant's feet revealed normal mineralization and alignment.  There was no evidence of pes planus deformity.  The joint spaces were preserved and unremarkable.  The clinical impression was negative study of the feet.  The examiner concluded that the appellant currently demonstrated mild symptoms and signs of plantar fasciitis.  The examiner stated that there was no documentation of any plantar fasciitis in the appellant's service medical records and concluded that it was less likely than not that the appellant's current bilateral foot pain was related to her military service.

The appellant was afforded a VA joint examination in June 2011; the examining physician reviewed the appellant's claims file.  The examiner noted that the appellant reported that she had broken her coccyx in a rolling skating accident in 2005; that she had suffered a cervical injury in a motor vehicle accident in the early 1990s; that she had fallen down stairs in 1985, and injured her right knee; that she had injured her left knee in 1995; and that she had had no specific injury to either wrist.  The appellant said that her left hip pain had started in 1988, when she was pregnant; she also said that she believed the left hip pain was related to her knees.  The appellant reported no specific injury to her shoulders.  Radiographic examination revealed no bony or joint abnormality of the right hip and mild degenerative changes in the left hip.  Each wrist and knee x-ray was negative.  The left shoulder x-ray was negative.  After reviewing the claims file, including x-ray reports, and examining the appellant, the VA physician rendered diagnoses of right hip strain; mild degenerative joint disease of the left hip; right and left wrist strain; right and left knee strain; and right and left shoulder strain.  The examiner stated that, based on known pathology, the objective findings of the examination failed to correlate with the appellant's description of her symptoms.  The examiner noted that the evidence of record did not disclose any specific joint trauma except for injury to each knee.  The examiner further noted that there was no record of continuing arthralgias or pathological joint symptoms or conditions in the interval since 1996/1997.  The examiner concluded that it was less likely than not that the appellant's claimed conditions were related to her military service and that the more likely etiology of those conditions was the normal process of aging because the current findings were consistent with age-related changes in the joints.  The examiner stated that there was no evidence to support a relationship to the left knee injury in service or a progression of in-service injury and the current knee condition.  The examiner concluded that it was less likely than not that the current left knee condition was due to the left knee patella tendonitis that was described in the service medical records in 1995.

As noted above, in order for service connection to be warranted for a claimed condition, there must be evidence of a present disability that is attributable to a disease or injury incurred during service.  Rabideau v. Derwinski, supra.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints. 

The evidence of record does not demonstrate that the appellant was ever diagnosed with left hip arthritis during either period of active duty; within one year of her discharge in August 1977; or within one year of her discharge in January 1992.  The first clinical evidence in the record of radiographic evidence of left hip arthritis is in 2011.  Accordingly, service connection for the left hip arthritis is not warranted on a direct basis or a presumptive basis for either period of the appellant's active duty.  There is no mention in the appellant's Naval Reserve treatment records of any injury to the appellant's left hip during any period of ACDUTRA or INACDUTRA and the appellant herself has never mentioned any such injury.  Therefore, there is no basis on which service connection for the left hip arthritis is warranted.

In addition, no diagnosis of arthritis of any other joint is of record and there is no radiographic evidence of any such arthritis.  While the appellant testified that she had been diagnosed with rheumatoid arthritis, no diagnosis of rheumatoid arthritis is of record.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection is not warranted for any arthritic condition of any joint as no joint (other than the left hip discussed above) is arthritic.

While the appellant did complain of left leg pain in early 1974, with a diagnosis of muscle pain being rendered, the condition was acute and transitory as no further mention of the problem occurs in the service medical records.  

While the appellant apparently injured both of her knees during a period of ACDUTRA/INACDUTRA in June 1985, and then her left knee during a period of ACDUTRA/INACDUTRA in June 1995, there is no clinical evidence to support the conclusion that any chronic condition resulted from either injury.  While the appellant has contended that she experienced knee and other joint pain in service, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Turning to the bilateral foot claim, pes planus was mentioned in the appellant's service medical records on only one occasion - in June 1989.  No pes planus was observed or noted or diagnosed on the medical examination of the appellant for discharge that took place in December 1991.  Furthermore, there is no medical evidence of the existence of pes planus at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Radiographic examination of the appellant's feet revealed no pes planus in May 2011.  Therefore, service connection is not warranted for pes planus on any basis.

The appellant was diagnosed with a mild case of bilateral plantar fasciitis in May 2011.  However, the VA examiner who diagnosed that condition also opined that the plantar fasciitis was not related any incident of the appellant's military service.

Based on the foregoing, the Board finds that the preponderance of the evidence is against an award of service connection for arthritis or other pathology of any joint, for any left knee pathology and for any pathology of either foot.  The Board has considered the appellant's statements and those of her representative, her friends, her daughters and her son asserting a nexus between her currently-diagnosed joint/bone/foot pathology and her military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board recognizes the sincerity of the arguments advanced by the appellant that she has various bone/joint/foot pathology that is related to her military service.  It is true that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the appellant is competent to say that she was treated for various bone/joint/foot conditions in service, after service and now, she does not have the expertise to state that there is an etiologic relationship between any incident of service and any current bone/joint/foot disorder; a medical opinion would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  The same holds true for the appellant's representative, her friends, her daughters and her son.  

To the extent that said statements represent evidence of continuity of symptomatology, without more, these statements are not competent evidence of a diagnosis of any bone/joint/foot pathology, nor do they establish a nexus between a medical condition and the appellant's military service.  Chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology is written information from the claimant and when "no" medical evidence indicated continuous symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  Furthermore, there is no medical evidence of record to establish a nexus between any in-service incident (active duty, ACDUTRA or INACDUTRA) and any claimed disorder, including arthritis, strains, patellar tendonitis, pes planus or plantar fasciitis.

The Board must assess the appellant's competence to report incurring an orthopedic disorder during her military service, as well as her credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a veteran is competent to testify to factual matters of which he had first-hand knowledge, and citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The Veteran's lay statements and those of her friends, daughters and son may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, orthopedic pathology requires specialized training for a determination as to diagnosis and causation, and therefore is not susceptible of lay opinions on etiology.  In addition, radiographic examination is needed for a diagnosis of arthritis.  Therefore, the Board cannot give any probative weight to the opinions of the Veteran or her friends, daughters, son or representative about the origins of her claimed disorders, because they are not qualified to offer such opinions.

After consideration of the entire record and the relevant law and cases, the Board finds that none of the appellant's claimed conditions is related to any incident of her military service.  While it is apparent that the appellant is currently diagnosed with left hip arthritis, right hip strain, right and left knee strain, right and left shoulder strain, right and left wrist strain and bilateral plantar fasciitis, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any such condition and any incident of service, including active duty service, ACDUTRA or INACDUTRA.  

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that any claimed condition was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).

Based on the totality of the evidence of record, including lay statements, the service treatment records, the private treatment records and the reports of VA examinations, the Board finds that the preponderance of the evidence is against each one of the appellant's three claims for service connection.  The Board concludes that the weight of the "negative" evidence, principally in the form of the service medical treatment records (which do not document any in-service chronic condition); the lack of a diagnosis of any chronic pathology until at least 2011 (when there were diagnoses of left hip arthritis, various joint strains (including left knee) and bilateral plantar fasciitis); and the lack of any competent medical opinion finding some etiologic nexus between the claimed conditions and service substantially outweighs that of the "positive" evidence of record which basically amounts to the appellant's contentions and other lay statements.  

The lack of any evidence of clinical findings reflecting chronic pathology until many years after service separation is itself evidence which also strongly suggests that no claimed condition is traceable to disease or injury that occurred during the appellant's time in the Navy or in the Naval Reserve.  The Veteran received medical care at various facilities from the time she last separated from active service in 1990, and from the time she last reported an injury in 1995, until the first diagnoses of arthritis, strains and plantar fasciitis in 2011; however, those records are silent for any reported history of any chronic disorder such as arthritis, strain, plantar fasciitis or other related diagnosis.  In fact, private examination of the appellant's musculoskeletal system was normal in October 1997.  While a December 1998 'work status' note indicated that the appellant had arthritis of the wrists, hands and fingers, there is no radiographic evidence to support such a diagnosis and, in fact, even the subsequent 2011 x-rays were negative.  If the Veteran had suffered from the claimed disorders continuously since service or since the 1995 injury, it would normally be expected that she would have had complaints or reported a history during treatment.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  All that has been shown is complaints of intermittent arthralgias without any clinical diagnosis until 2011.  See Sanchez-Benitez v. West, supra.

In addition, no medical nexus evidence supports a finding of service connection for any such pathology - the only opinions on those questions state that the appellant's current claimed pathology (left hip arthritis, various joint strains - including left knee - and bilateral plantar fasciitis) is not etiologically related to her Navy service, including the isolated incidents of treatment for knee/leg pain or the single finding of pes planus in 1989.  

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claims for service connection and that service connection for a generalized bone/joint disorder, for a left knee disorder and for a bilateral foot disorder is not warranted.  Because the preponderance of the evidence is against each one of these three service connection claims, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

The appeal as to the issue of entitlement to service connection for headaches is moot and that issue is dismissed for lack of jurisdiction.

Service connection for a generalized bone/joint disorder, to include arthritis or strains of multiple joints, is denied.

Service connection for a left knee disorder is denied.

Service connection for a bilateral foot disorder, to include pes planus, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


